

113 HR 3812 IH: No Bailouts for Insurance Industry Act of 2014
U.S. House of Representatives
2014-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3812IN THE HOUSE OF REPRESENTATIVESJanuary 7, 2014Mr. Coffman introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal sections 1341 and 1342 of the Patient Protection and Affordable Care Act.1.Short titleThis Act may be cited as the No Bailouts for Insurance Industry Act of 2014.2.Repeal of sections 1341 and 1342 of the Patient Protection and Affordable Care Act(a)In generalSections 1341 and 1342 of the Patient Protection and Affordable Care Act (42 U.S.C. 18061, 18062) are each repealed.(b)Effective dateThe repeals made by subsection (a) shall take effect on the date of the enactment of this Act, but the repeal of sections 1341 and 1342 shall not apply to plan years and calendar years, respectively, beginning before such date of enactment.